Case 7:19-cv-00447-JPJ-PMS Document 19 Filed 09/30/20 Page 1 of 2 Pageid#: 363




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                           ROANOKE DIVISION

  ALPHONSE GAINER,                                  )
                                                    )
                     Petitioner,                    )      Case No. 7:19CV00447
                                                    )
  v.                                                )               ORDER
                                                    )
  M. BRECKON, WARDEN USP LEE,                       )      By: James P. Jones
                                                    )      United States District Judge
                     Respondent.                    )

       This matter is before me on the magistrate judge’s Report and

 Recommendation (“Report”) recommending that I deny the respondent’s Motion

 for Summary Judgment as to Whis Petition for a Writ of Habeas Corpus

 under 28 U.S.C. § 2241. After review of the record, I will adopt the Report.

        Petitioner Alphonse Gainer, a federal inmate, claims that he lost earned good

 conduct time (“GCT”) without due process in prison disciplinary proceedings.1 On

 December 15, 2010, Gainer was charged in Incident Report (“IR”) No. 2101661,

 with various offenses (“Claim E”). On December 16, 2010, Gainer was charged in

 IR No. 2101660 with various offenses (“Claim F”). After a hearing, the Disciplinary

 Hearing Officer (“DHO”) found Gainer guilty and sanctioned him with the



       1
          Gainer’s initial petition raised multiple, similar claims about other disciplinary
 proceedings. The court construed his petition as raising twelve separate due process
 claims, Claims (A) through (L), and severed those claims into eight separate cases. This
 case concerns Claims (E) and (F).
Case 7:19-cv-00447-JPJ-PMS Document 19 Filed 09/30/20 Page 2 of 2 Pageid#: 364




 disallowance of GCT. Gainer alleges that the DHO failed to provide him with a

 written statement of the evidence relied on and the reasons for the sanctions imposed

 (“DHO report”). Based on this alleged violation of due process rights, Gainer seeks

 expungement of the disciplinary offenses and restoration of the GCT.

       The Report recommends finding that Gainer received copies of the DHO

 reports regarding Claims (E) and (F) in 2019 during the course of this litigation, see

 ECF Nos. 11-8, 11-9. Finding material facts in dispute regarding the respondent’s

 defenses, however, the Report recommends denying the Motion for Summary

 Judgment. No party has filed objections to the Report, and I find no clear error.

       For the stated reasons, it is ORDERED as follows:

       1. The Report and Recommendation, ECF No. 18, is ADOPTED in full;

       2. The respondent’s Motion for Summary Judgment, ECF No. 10, is

          DENIED; and

       3. Petitioner Gainer is hereby DIRECTED TO SHOW CAUSE within 21

          days from the entry of this Order why this case should not be dismissed as

          moot, because he now has copies of the DHO Reports related to Claims

          (E) and (F).

                                                ENTER: September 30, 2020

                                                /s/ James P. Jones
                                                United States District Judge



                                          -2-
